Appeal from an order of the Surrogate’s Court, Erie County (Barbara Howe, S.), entered November 16, 2009. The order, granted a petition by Lawrence J. Mattar, Esq., as guardian ad litem for Ashley Stanley, a minor, for other attorneys to assist him in performing duties relative to his appointment as guardian ad litem.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Stanley (79 AD3d 1620 [2010]). Present — Centra, J.P., Fahey, Feradotto, Lindley and Green, JJ.